Exhibit 10.2
A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. The redacted portions
have been filed separately with the SEC.
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, the “Security Agreement”) is entered into as of August 2, 2011 by
and between DAIRYLAND USA CORPORATION, a New York corporation, THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC, a Delaware limited liability company, BEL CANTO
FOODS, LLC, a New York limited liability company, THE CHEFS’ WAREHOUSE WEST
COAST, LLC, a Delaware limited liability company, THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC, a Delaware limited liability company, THE CHEFS’ WAREHOUSE, INC.,
a Delaware corporation, and CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company (each a “Grantor”, and collectively, the “Grantors”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative and collateral
agent (the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below and each other Secured Party.
PRELIMINARY STATEMENT
     The Grantors, the Administrative Agent, the other Loan Parties and the
Lenders are entering into a Credit Agreement dated as of August 2, 2011 (as it
may be amended or modified from time to time, the “Credit Agreement”). Each
Grantor is entering into this Security Agreement in order to induce the Lenders
to enter into and extend credit to the Borrowers under the Credit Agreement and
to secure the Secured Obligations, including the obligations that it has agreed
to guarantee pursuant to Article X of the Credit Agreement.
     ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Lenders and other Secured Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantors now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

 



--------------------------------------------------------------------------------



 



     “Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
     “Collateral” shall have the meaning set forth in Article II.
     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Administrative Agent,
between the Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.
     “Collateral Deposit Account” shall have the meaning set forth in Section
7.1(a).
     “Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
     “Collection Account” shall have the meaning set forth in Section 7.1(b).
     “Commercial Tort Claims” means all existing commercial tort claims (as
defined in Article 9 the UCC) of the Grantors, including those listed on
Exhibit K.
     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among any Loan
Party, a banking institution holding such Loan Party’s funds, and the
Administrative Agent with respect to collection and Control of all deposits and
balances held in a deposit account maintained by any Loan Party with such
banking institution.
     “Deposit Accounts” shall have the meaning set forth in Article 9 of the
UCC.
     “Documents” shall have the meaning set forth in Article 9 of the UCC.
     “Equipment” shall have the meaning set forth in Article 9 of the UCC.
     “Excluded Accounts” means (x) petty cash accounts holding less than $25,000
individually and $150,000 in the aggregate and (y) payroll, tax or insurance
trust accounts holding only funds necessary to fund the accrued payroll,
employee benefit, tax or insurance obligations of the Borrowers and
Subsidiaries.
     “Excluded Assets” means (a) any Grantor’s right, title or interest in any
license, contract, document, instrument or agreement to which such Grantor is a
party or any of its right, title or interest thereunder to the extent, but only
to the extent, that such a grant would, under the express terms of such license,
contract, document, instrument or agreement result in a breach of the terms of,
or constitute a default under, such license, contract, document, instrument or
agreement (other than to the extent that any such term (x) has been waived or
(y) would be rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 or
other applicable provisions of the

2



--------------------------------------------------------------------------------



 



UCC of any relevant jurisdiction or any other applicable law (including
bankruptcy laws) or principles of equity); provided that, immediately upon the
ineffectiveness, lapse or termination of any such express term, the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in such property as if such terms had never been in effect; and (b) any
Trademark application filed on an intent to use basis until such time as a
statement of use has been filed and accepted by the U.S. Patent and Trademark
Office.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Farm Products” shall have the meaning set forth in Article 9 of the UCC.
     “Fixtures” shall have the meaning set forth in Article 9 of the UCC.
     “General Intangibles” shall have the meaning set forth in Article 9 of the
UCC.
     “Goods” shall have the meaning set forth in Article 9 of the UCC.
     “Instruments” shall have the meaning set forth in Article 9 of the UCC.
     “Inventory” shall have the meaning set forth in Article 9 of the UCC.
     “Investment Property” shall have the meaning set forth in Article 9 of the
UCC.
     “Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of
the UCC.
     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
     “Lock Boxes” shall have the meaning set forth in Section 7.1(a).
     “Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).
     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisionals, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
     “Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
     “Required Secured Parties” means (a) prior to the date upon which the
Credit Agreement has been terminated in writing and all of the Obligations have
been paid in full, the Required Lenders, and (b) after the Credit Agreement has
been terminated in writing and all of the Obligations have been paid in full
(whether or

3



--------------------------------------------------------------------------------



 



not the Obligations under the Credit Agreement were ever accelerated), Lenders
holding (directly or through Affiliates) in the aggregate at least 662/3% of the
aggregate net early termination payments and all other amounts then due and
unpaid from any Grantor to the Lenders under any Swap Agreement, as determined
by the Administrative Agent in its reasonable discretion.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Security” shall have the meaning set forth in Article 8 of the UCC.
     “Stock Rights” means all dividends, instruments or other distributions and
any other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
     “Supporting Obligations” shall have the meaning set forth in Article 9 of
the UCC.
     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     Each Grantor hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Copyrights,
Patents and Trademarks;     (iv)   all Documents;     (v)   all Equipment;    
(vi)   all Fixtures;     (vii)   all General Intangibles;     (viii)   all
Goods;     (ix)   all Instruments;

4



--------------------------------------------------------------------------------



 



  (x)   all Inventory;     (xi)   all Investment Property;     (xii)   all cash
or cash equivalents;     (xiii)   all letters of credit, Letter-of-Credit Rights
and Supporting Obligations;     (xiv)   all Deposit Accounts with any bank or
other financial institution;     (xv)   all Commercial Tort Claims;     (xvi)  
all Assigned Contracts;     (xvii)   all Farm Products; and     (xviii)   all
accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding anything contained in this Security Agreement to
the contrary, in no event shall the Collateral include, and no Grantor shall be
deemed or required to have granted a security interest in, any Excluded Asset.
The foregoing exclusion shall not include, and shall in no way be construed so
as to limit, impair or otherwise affect the Administrative Agent’s unconditional
continuing Lien on, any proceeds, products, substitutions or replacements of any
Excluded Asset unless such proceeds, products, substitutions or replacements
otherwise constitute an Excluded Asset.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Grantor represents and warrants to the Administrative Agent and the
Lenders that:
     3.1. Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in the Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit H, the Administrative Agent will have a fully perfected first priority
security interest in that Collateral of the Grantor in which a security interest
may be perfected by filing such financing statements, subject only to Liens
permitted under Section 4.1(e).
     3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
     3.3. Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.
     3.4. Collateral Locations. As of the date hereof, all of such Grantor’s
locations where Collateral with a value in excess of $25,000 individually or
$100,000 in the aggregate (other than Collateral in transit or out for repair or
laptop computers, cellular telephones and/or other electronic devices held by
employees) is located are listed on Exhibit A. All of said locations are owned
by such Grantor except for locations (i) which

5



--------------------------------------------------------------------------------



 



are leased by the Grantor as lessee and designated in Part VII(b) of Exhibit A
and (ii) at which Inventory is held in a public warehouse or is otherwise held
by a bailee or on consignment as designated in Part VII(c) of Exhibit A.
     3.5. Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.
     3.6. Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Except as set forth on Exhibit A, such Grantor has not, during
the past five years, been known by or used any other corporate name or trade
name, or been a party to any merger or consolidation, or been a party to any
acquisition.
     3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor with a value of
$100,000 individually. All action by such Grantor necessary or desirable to
protect and perfect the Administrative Agent’s Lien on each item listed on
Exhibit C (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) has been duly taken. The
Administrative Agent will have a fully perfected first priority security
interest in the Collateral listed on Exhibit C, subject only to Liens permitted
under Section 4.1(e).
     3.8. Accounts and Chattel Paper.
          (a) The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.
          (b) With respect to its Accounts, except as specifically disclosed on
the most recent Collateral Report, (i) all Accounts are Eligible Accounts (other
than such Accounts that the Administrative Agent has determined to be ineligible
in its Permitted Discretion and with respect to which notice of such
determination has not been provided to the Borrower Representative or has been
provided less than three Business Days prior to the date of such Collateral
Report); (ii) all Accounts represent bona fide sales of Inventory or rendering
of services to Account Debtors in the ordinary course of such Grantor’s business
and are not evidenced by a judgment, Instrument or Chattel Paper; (iii) to such
Grantor’s knowledge, there are no setoffs, claims or disputes existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by such Grantor in the ordinary course of its
business for prompt payment and disclosed to the Administrative Agent; (iv) to
such Grantor’s knowledge, there are no facts, events or occurrences which in any
way impair the validity or enforceability thereof or could reasonably be
expected to reduce the amount payable thereunder as shown on such Grantor’s
books and records and any invoices, statements and Collateral Reports with
respect thereto; (v) such Grantor has not received any notice of proceedings or
actions which are threatened or pending against any Account Debtor which might
result in any adverse change in such Account Debtor’s financial condition; and
(vi) such Grantor has no knowledge that any Account Debtor has become insolvent
or is generally unable to pay its debts as they become due.
          (c) In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent (other than with respect to any Accounts not
constituting Eligible Accounts); (ii) no payments have been or shall be made
thereon except payments immediately delivered to a Lock Box or a Collateral
Deposit Account as required pursuant to Section 7.1; and (iii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.

6



--------------------------------------------------------------------------------



 



     3.9. Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A or
such other location permitted by Section 4.1(g), (b) such Grantor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or document whatsoever except for the security interest
granted to the Administrative Agent hereunder and as expressly permitted
pursuant to Section 6.02 of the Credit Agreement, (c) except as specifically
disclosed in the most recent Collateral Report, such Inventory is Eligible
Inventory of good and merchantable quality, free from any defects, (d) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(e) such Inventory has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder and (f) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent following an Event of Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which such Grantor is a party or to
which such property is subject.
     3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright, or Licenses with respect thereto,
except as set forth in Exhibit D. This Security Agreement is effective to create
a valid and continuing Lien and, upon filing of appropriate financing statements
in the offices listed on Exhibit H and the short-form trademark security
agreement to be executed and delivered by the Grantors on the date hereof with
the United States Copyright Office and the United States Patent and Trademark
Office, fully perfected first priority security interests in favor of the
Administrative Agent on such Grantor’s U.S. Patents, U.S. Trademarks and U.S.
Copyrights; provided however that additional filings may be necessary to perfect
the Administrative Agent’s security interest in any Patents, Trademarks or
Copyrights acquired after the date hereof, and such perfected security interests
are enforceable as such as against any and all creditors of and purchasers from
such Grantor.
     3.11. Filing Requirements. None of its Equipment is covered by any
certificate of title, except for its trucks and other motor vehicles. Except as
set forth on Exhibit E, none of the Collateral owned by it is of a type for
which security interests or liens may be perfected by filing under any federal
statute except for (a) its trucks and other motor vehicles and (b) Patents,
Trademarks and Copyrights held by such Grantor and described in Exhibit D. The
legal description, county and street address of each property on which any
Fixtures are located is set forth in Exhibit F together with the name and
address of the record owner of each such property.
     3.12. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming such Grantor as debtor has been filed or is
of record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent as the secured party and (b) in
respect to those expressly permitted pursuant to Section 6.02 of the Credit
Agreement.
     3.13. Pledged Collateral.
          (a) Exhibit G sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it. Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary is covered by a control agreement among such Grantor,
the securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control

7



--------------------------------------------------------------------------------



 



and (iv) all Pledged Collateral which represents Indebtedness owed to such
Grantor has, to such Grantor’s knowledge, been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness and is the legal, valid
and binding obligation of such issuer.
          (b) In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.
          (c) Except as set forth in Exhibit G, such Grantor owns 100% of the
issued and outstanding Equity Interests of the issuer of such Pledged Collateral
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:
     4.1. General.
          (a) Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent, with sufficient copies for each of the
Lenders, such reports relating to such Collateral as the Administrative Agent
shall from time to time request.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a first-priority
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor. Any financing statement filed by the Administrative Agent
may be filed in any filing office in any UCC jurisdiction and may (i) indicate
such Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

8



--------------------------------------------------------------------------------



 



          (c) Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, promptly furnish to the Administrative Agent, as often as
the Administrative Agent requests, statements and schedules further identifying
and describing the Collateral owned by it and such other reports and information
in connection with its Collateral as the Administrative Agent may reasonably
request, all in such reasonable detail as the Administrative Agent may specify.
Such Grantor also agrees to take any and all actions necessary, or as may be
reasonably requested by the Administrative Agent, to defend title to the
Collateral against all Persons and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.
          (e) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement, and (ii) Liens that are expressly permitted pursuant to
Section 6.02 of the Credit Agreement.
          (f) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except for financing statements
(i) naming the Administrative Agent as the secured party, and (ii) in respect of
Liens that are expressly permitted pursuant to Section 6.02 of the Credit
Agreement. Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement related to the Secured Obligations without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC; provided, that filing of precautionary financing
statements in accordance with Section 6.02(i) of the Credit Agreement shall not
be deemed a violation of this clause (f).
          (g) Locations. Such Grantor will not maintain any Collateral owned by
it with a value in excess of $25,000 individually or $100,000 in the aggregate
(other than Collateral in transit or out for repair or laptop computers,
cellular telephones or other electronic devices held by employees) at any
location other than those locations listed on Exhibit A or those locations for
which a Collateral Access Agreement has been delivered, except as expressly
permitted by the Credit Agreement or Section 4.13 hereof or as otherwise
consented to by Administrative Agent.
          (h) Compliance with Terms. Such Grantor will perform and comply in all
material respects with all obligations in respect of the Collateral owned by it
and all agreements to which it is a party or by which it is bound relating to
such Collateral; provided, that each Grantor shall strictly comply with its
obligations with respect to the Collateral set forth in this Security Agreement
and the other Loan Documents.
     4.2. Receivables.
          (a) Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.
          (b) Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it, unless such Grantor reasonably determines that the cost
of enforcement is more than the amount reasonably expected to be received in
connection with such Receivable.

9



--------------------------------------------------------------------------------



 



          (c) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent promptly upon its request duplicate invoices with respect
to each Account owned by it bearing such language of assignment as the
Administrative Agent shall reasonably specify.
          (d) Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists outside the ordinary course of
business or (ii) if, to the knowledge of such Grantor, any dispute, setoff,
claim, counterclaim or defense exists or has been asserted or threatened with
respect to any such Receivable, such Grantor will promptly disclose such fact to
the Administrative Agent in writing. Such Grantor shall send the Administrative
Agent a copy of each credit memorandum in excess of $100,000 as soon as issued,
and such Grantor shall promptly report each credit memorandum and each of the
facts required to be disclosed to the Administrative Agent in accordance with
this Section 4.2(d) on the Borrowing Base Certificates submitted by it.
          (e) Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper in excess of $100,000 (individually or in the aggregate) in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
     4.3. Inventory and Equipment.
          (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear and casualty in respect of the Equipment.
          (b) Returned Inventory. If an Account Debtor returns any Inventory
with a value of $100,000 or more to such Grantor when no Event of Default
exists, then such Grantor shall promptly report to the Administrative Agent the
reasons for the returns and the locations and condition of the returned
Inventory. In the event any Account Debtor returns Inventory to such Grantor
when an Event of Default exists, such Grantor, upon the request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent. All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon. Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory and such returned Inventory shall not be
Eligible Inventory.
          (c) Inventory Count; Perpetual Inventory System. Such Grantor will
conduct cycle counts of its Inventory in a manner consistent with past practices
and acceptable to the Administrative Agent; provided that if an Event of Default
is continuing, the Administrative Agent may require that such Grantor conduct a
physical count of its Inventory, at such Grantor’s expense, within ten days of
such request. Such Grantor, at its own expense, shall deliver to the
Administrative Agent the results of each physical verification, which such
Grantor has made, or has caused any other Person to make on its behalf, of all
or any portion of its Inventory. Such Grantor will maintain a perpetual
inventory reporting system at all times.
          (d) Equipment. Such Grantor shall not permit any Equipment with a
value of $1,000,000 or more to become a fixture with respect to real property or
to become an accession with respect to other personal property with respect to
which real or personal property the Administrative Agent does not have a Lien.
Such Grantor will not, without the Administrative Agent’s prior written consent,
alter or remove any identifying symbol or number on any of such Grantor’s
Equipment constituting Collateral.
          (e) Titled Vehicles. Upon Administrative Agent’s request (provided
that prior to the occurrence of an Event of Default, such request shall be
reasonable), such Grantor shall provide a list of all of its

10



--------------------------------------------------------------------------------



 



owned vehicles covered by a certificate of title and deliver to the
Administrative Agent the original of any title certificate with respect to such
vehicles and provide and/or file all other documents or instruments necessary to
have the Lien of the Administrative Agent noted on any such certificate or with
the appropriate state offices.
     4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all (x) Chattel Paper and
Instruments with a value of $100,000 individually or in the aggregate, or
(y) any certificated Securities, in each case, constituting Collateral owned by
it (if any then exist), (b) hold in trust for the Administrative Agent upon
receipt and promptly thereafter (but in no event later than three Business Days
after receipt) deliver to the Administrative Agent (x) Chattel Paper and
Instruments with a value of $25,000 individually or $100,000 in the aggregate,
or (y) any certificated Securities, in each case, constituting Collateral
obtained after the Effective Date, (c) upon the Administrative Agent’s
reasonable request, deliver to the Administrative Agent (and thereafter hold in
trust for the Administrative Agent upon receipt and promptly thereafter (but in
no event later than three Business Days after such request) deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and
(d) promptly upon the Administrative Agent’s reasonable request, deliver to the
Administrative Agent a duly executed amendment to this Security Agreement, in
the form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor
will pledge such additional Collateral. Such Grantor hereby authorizes the
Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral; provided, that the Lien
granted hereunder shall attach and such property shall be considered part of the
Collateral despite any Grantor’s failure to deliver an Amendment.
     4.5. Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary, within 15 days of acquiring such Collateral to enter into a
control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control.
     4.6. Pledged Collateral.
          (a) Changes in Capital Structure of Issuers. Such Grantor will not
(i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement and
sales of assets permitted pursuant to Section 4.1(d)) or merge or consolidate
with any other entity, or (ii) vote any such Pledged Collateral in favor of any
of the foregoing; in each case, except as expressly permitted by Sections 6.03
or 6.04 of the Credit Agreement.
          (b) Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor or as expressly permitted by
Sections 6.04 and 6.08 of the Credit Agreement. Any additional Equity Interests
issued by a Grantor (other than Holdings) shall be subject to the Lien
hereunder.

11



--------------------------------------------------------------------------------



 



          (c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.
          (d) Exercise of Rights in Pledged Collateral.
          (i) Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.
          (ii) Such Grantor will permit the Administrative Agent or its nominee
at any time during the continuance of an Event of Default, without notice, to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by it, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting such Pledged Collateral as if it were the absolute owner
thereof.
          (iii) Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the “Excluded Payments”): (A) dividends and interest paid or
payable other than in cash in respect of such Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of such Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, such Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and
          (iv) All Excluded Payments and all other distributions in respect of
any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
     4.7. Intellectual Property.
          (a) Upon the Administrative Agent’s request, such Grantor will use its
commercially reasonable efforts to secure all consents and approvals necessary
for the Administrative Agent to attach the Lien hereunder in any License held by
such Grantor and to enforce the security interests granted hereunder.
          (b) Such Grantor shall notify the Administrative Agent immediately if
it knows that any application or registration relating to any Patent, Trademark
or Copyright (now or hereafter existing) may become abandoned or dedicated to
the public, except where the abandonment or dedication to the public of such
Patent, Trademark, or Copyright could not reasonably be expected to have a
Material Adverse Effect, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same, except as could not reasonably be expected to have a Material Adverse
Effect.

12



--------------------------------------------------------------------------------



 



          (c) Such Grantor agrees that should it file, either directly or
through any agent, employee, licensee or designee, an application for the
registration of any Patent, Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency without giving (“After-Acquired Intellectual Property”), concurrently
with delivery of the financial statements under Section 5.01(b) of the Credit
Agreement for the month in which such application was filed, such Grantor shall
give written notice to the Administrative Agent identifying such After-Acquired
Intellectual Property, and, upon request of the Administrative Agent, such
Grantor shall execute and deliver any and all security agreements as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s first priority security interest on such Patent, Trademark or Copyright
(subject to the limitations set forth in Section 3.10), and the General
Intangibles of such Grantor relating thereto or represented thereby.
          (d) Such Grantor shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each
Patent, Trademark and Copyright owned by such Grantor (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless such Grantor shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of such Grantor’s
business.
          (e) Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright owned by such Grantor is in no way material to
the conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Grantor shall deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright.
     4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within three Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC) with a
value of $100,000 or more and, unless the Administrative Agent otherwise
consents, such Grantor shall enter into an amendment to this Security Agreement,
in the form of Exhibit I hereto, granting to Administrative Agent a first
priority security interest in such commercial tort claim.
     4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit, that has a face amount of $100,000 or more, it shall
promptly, and in any event within five Business Days after becoming a
beneficiary, notify the Administrative Agent thereof and cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Administrative Agent and (ii) agree to direct all payments
thereunder to a Deposit Account at the Administrative Agent or subject to a
Deposit Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.18 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent.
     4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral with a value of $100,000 or more
which constitutes a claim against the U.S. government or any state or local
government or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state or municipal law.
     4.11. No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or any other Loan Document or now or hereafter existing at
law or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Administrative Agent of any one or more of such rights, powers
or remedies.
     4.12. Insurance. (a) In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”). The amount of flood insurance

13



--------------------------------------------------------------------------------



 



required by this Section shall at a minimum comply with applicable law,
including the Flood Disaster Protection Act of 1973, as amended, and provide the
Administrative Agent and Lenders with “Life of Loan” coverage.
          (b) All insurance policies required hereunder and under Section 5.09
of the Credit Agreement shall name the Administrative Agent (for the benefit of
the Administrative Agent and the Secured Parties) as an additional insured or as
loss payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance reasonably satisfactory to
the Administrative Agent.
          (c) All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent
promptly upon request. If such Grantor fails to obtain any insurance as required
by this Section, the Administrative Agent may obtain such insurance at the
Grantors’ expense. By purchasing such insurance, the Administrative Agent shall
not be deemed to have waived any Default arising from the Grantors’ failure to
maintain such insurance or pay any premiums therefor.
     4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral in excess of $100,000 is stored or located as of the Effective
Date, which Collateral Access Agreement shall be reasonably satisfactory in form
and substance to the Administrative Agent. With respect to any such location, if
the Administrative Agent has not received a Collateral Access Agreement by the
thirtieth day after the Effective Date, the Borrowers’ otherwise Eligible
Inventory at that location shall be excluded from the Borrowing Base unless an
adequate Reserve has been established by the Administrative Agent (provided that
any rent Reserve in effect immediately prior to the Effective Date under the
Existing Credit Agreement shall remain in effect during such thirty day period).
After the Effective Date, no real property or warehouse space shall be leased by
such Grantor and no Inventory shall be shipped to a processor or converter under
arrangements established after the Effective Date, unless and until (i) with
respect to leased locations where 25% or more of the Loan Parties’ Inventory is
located, the applicable Grantor shall have complied with Section 5.13(d)(ii) of
the Credit Agreement or (ii) with respect to any other location, the Loan
Parties shall have used commercially reasonable efforts to obtain a satisfactory
Collateral Access Agreement with respect to such location; provided, that (x) if
a Collateral Access Agreement has not been obtained with respect to any location
described in clause (ii), the Borrowers’ otherwise Eligible Inventory at any
such location shall be excluded from the Borrowing Base unless a Reserve
acceptable to Administrative Agent has been established. Such Grantor shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or third party warehouse or
other location where any Collateral is or may be located subject, however, to
such Grantor’s right to contest the validity or amount of such obligations in
accordance with Section 5.04 of the Credit Agreement
     4.14. Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent a Deposit Account Control Agreement, duly executed on
behalf of the applicable financial institution, for each deposit account of such
Grantor (other than Excluded Accounts); provided that the Administrative Agent
may, in its discretion, defer delivery of any such Deposit Account Control
Agreement, establish a Reserve with respect to any deposit account for which the
Administrative Agent has not received such Deposit Account Control Agreement,
and require such Grantor to open and maintain a new deposit account with a
financial institution subject to a Deposit Account Control Agreement.
     4.15. Change of Name or Location; Change of Fiscal Year. Except as
expressly permitted by the Credit Agreement, such Grantor shall not (a) change
its name as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least fifteen days prior written notice of such change and the Administrative
Agent

14



--------------------------------------------------------------------------------



 



shall have acknowledged in writing that either (1) such change will not
adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Administrative Agent in connection therewith has been completed
or taken (including any action to continue the perfection of any Liens in favor
of the Administrative Agent, on behalf of Secured Parties, in any Collateral);
provided that any new location shall be in the continental United States of
America..
     4.16. Assigned Contracts. Such Grantor will use its commercially reasonable
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Assigned
Contract held by such Grantor and to enforce the security interests granted
hereunder. Such Grantor shall fully perform in all material respects all of its
obligations under each of its Assigned Contracts, and shall enforce all of its
rights and remedies thereunder, in each case, as it deems appropriate in its
business judgment; provided however, that such Grantor shall not take any action
or fail to take any action with respect to its Assigned Contracts which would
cause the termination of an Assigned Contract. Without limiting the generality
of the foregoing, such Grantor shall take all action necessary or appropriate to
permit, and shall not take any action which would have any materially adverse
effect upon, the full enforcement of all indemnification rights under its
Assigned Contracts. Such Grantor shall notify the Administrative Agent and the
Lenders in writing, promptly after such Grantor becomes aware thereof, of any
event or fact which could give rise to a material claim by it for
indemnification under any of its Assigned Contracts, and shall diligently pursue
such right and report to the Administrative Agent on all further developments
with respect thereto. Such Grantor shall deposit into a Collateral Deposit
Account, for application to the Secured Obligations in accordance with
Section 2.18 of the Credit Agreement, all amounts received by such Grantor as
indemnification pursuant to its Assigned Contracts. If an Event of Default is
then continuing, the Administrative Agent may, and at the direction of the
Required Secured Parties shall, directly enforce such right in its own or such
Grantor’s name and may enter into such settlements or other agreements with
respect thereto as the Administrative Agent or the Required Secured Parties, as
applicable, shall determine. In any suit, proceeding or action brought by the
Administrative Agent for the benefit of the Secured Parties under any Assigned
Contract for any sum owing thereunder or to enforce any provision thereof, such
Grantor shall indemnify and hold the Administrative Agent and Secured Parties
harmless from and against all expense, loss or damage suffered by reason of any
defense, setoff, counterclaims, recoupment, or reduction of liability whatsoever
of the obligor thereunder arising out of a breach by such Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing from such Grantor to or in favor of such obligor or
its successors. All such obligations of such Grantor shall be and remain
enforceable only against such Grantor and shall not be enforceable against the
Administrative Agent or the Secured Parties. Notwithstanding any provision
hereof to the contrary, such Grantor shall at all times remain liable to observe
and perform all of its duties and obligations under its Assigned Contracts, and
the Administrative Agent’s or any Secured Party’s exercise of any of their
respective rights with respect to the Collateral shall not release such Grantor
from any of such duties and obligations. Neither the Administrative Agent nor
any Secured Party shall be obligated to perform or fulfill any of such Grantor’s
duties or obligations under its Assigned Contracts or to make any payment
thereunder, or to make any inquiry as to the nature or sufficiency of any
payment or property received by it thereunder or the sufficiency of performance
by any party thereunder, or to present or file any claim, or to take any action
to collect or enforce any performance, any payment of any amounts, or any
delivery of any property.
ARTICLE V
REMEDIES
     5.1. [Reserved]
     5.2. Remedies.
          (a) Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may exercise any or all of the following
rights and remedies:
          (i) those rights and remedies provided in this Security Agreement, the
Credit

15



--------------------------------------------------------------------------------



 



Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Lenders prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;
          (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and
          (v) concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Administrative Agent was
the outright owner thereof.
          (b) The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.
          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.
          (e) If, after the Credit Agreement has terminated by its terms and all
of the Obligations have been paid in full (other than contingent indemnification
obligations in which no claim has been made), there remain Swap Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Swap Obligations pursuant to the terms of
the Swap Agreement.

16



--------------------------------------------------------------------------------



 



          (f) Notwithstanding the foregoing, neither the Administrative Agent
nor the Secured Parties shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of its rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
          (g) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.
     5.3. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuation of an
Event of Default, each Grantor will:
          (a) assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;
          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;
          (c) prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;
          (d) take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and
          (e) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.
     5.4. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the

17



--------------------------------------------------------------------------------



 



benefit of the Administrative Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof; provided
that, (i) with respect to any intellectual property that is owned by such
Grantor, the license granted herein shall be subject to reasonable quality
control measures to the extent required to maintain such intellectual property
and (ii) with respect to any intellectual property that is licensed by such
Grantor, (x) the license granted herein shall be subject to the quality control
measures required by the applicable underlying license agreement, and (y) no
such license shall be granted to the extent that such grant would, in the
written, reasoned opinion of counsel to such Grantor, violate the express terms
and conditions of any agreement pursuant to which such intellectual property is
licensed to such Grantor, and (b) irrevocably agrees that the Administrative
Agent may sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased the Grantor’s Inventory
from such Grantor and in connection with any such sale or other enforcement of
the Administrative Agent’s rights under this Security Agreement, may sell
Inventory which bears any Trademark owned by or licensed to such Grantor and any
Inventory that is covered by any Copyright owned by or licensed to such Grantor
and the Administrative Agent may finish any work in process and affix any
Trademark owned by or licensed to such Grantor and sell such Inventory as
provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
     6.1. Account Verification. The Administrative Agent may at any time, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.
     6.2. Authorization for Administrative Agent to Take Certain Action.
          (a) Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of its security interest in the
Collateral, (ii) in accordance with the provisions of the Loan Documents, to
endorse and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the Administrative Agent Control over such
Pledged Collateral as Agent is to have Control over in accordance with the terms
hereof, (v) to apply the proceeds of any Collateral received by the
Administrative Agent to the Secured Obligations as provided in Section 7.3,
(vi) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except Liens expressly permitted by Section 6.02 of the Credit
Agreement), (vii) to contact Account Debtors for any reason, (viii) upon the
occurrence and continuation of an Event of Default, to demand payment or enforce
payment of the Receivables in the name of the Administrative Agent or such
Grantor and to endorse any and all checks, drafts, and other instruments for the
payment of money relating to the Receivables, (ix) upon the occurrence and
continuation of an Event of Default, to sign such Grantor’s name on any invoice
or bill of lading relating to the Receivables, drafts against any Account Debtor
of the Grantor, assignments and verifications of Receivables, (x) upon the
occurrence and

18



--------------------------------------------------------------------------------



 



continuation of an Event of Default, to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (xi) upon the occurrence and continuation of an Event of Default, to
settle, adjust, compromise, extend or renew the Receivables, (xii) upon the
occurrence and continuation of an Event of Default, to settle, adjust or
compromise any legal proceedings brought to collect Receivables, (xiii) to
prepare, file and sign such Grantor’s name on a proof of claim in bankruptcy or
similar document against any Account Debtor of such Grantor, (xiv) upon the
occurrence and continuation of an Event of Default, to prepare, file and sign
such Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (xv) upon the occurrence
and continuation of an Event of Default, to change the address for delivery of
mail addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xvi) to do all other acts and things necessary to carry out its
rights under this Security Agreement; and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any documented expense
incurred by the Administrative Agent in connection with any of the foregoing;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Security Agreement or under the Credit Agreement.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and Secured Parties, under this Section 6.2 are solely
to protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers.
     6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.
     6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER OR
SECURED PARTY, NOR ANY OF THEIR AFFILIATES, NOR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

19



--------------------------------------------------------------------------------



 



ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
     7.1. Collection of Receivables.
          (a) On or before the date hereof, each Grantor shall (a) execute and
deliver to the Administrative Agent Deposit Account Control Agreements for each
Deposit Account (other than Excluded Accounts) maintained by such Grantor into
which any cash, checks or other similar payments relating to or constituting
payments made in respect of Receivables will be deposited (each, a “Collateral
Deposit Account”), and (b) establish lock box service (the “Lock Boxes”) with
the bank(s) set forth in Exhibit B, which Lock Boxes shall be subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Administrative Agent and shall be accompanied by an acknowledgment by the
bank where the Lock Box is located of the Lien of the Administrative Agent
granted hereunder and of irrevocable instructions to wire all amounts collected
therein to the Collection Account (each, a “Lock Box Agreement”). As of the
Effective Date, all of the Collateral Deposit Accounts, other Deposit Accounts
and Lock Boxes are listed on Exhibit B. After the date hereof, each Grantor will
comply with the terms of Section 7.2.
          (b) Each Grantor shall direct all of its Account Debtors to forward
payments directly to Lock Boxes subject to Lock Box Agreements. The
Administrative Agent shall have sole access to the Lock Boxes at all times and
each Grantor shall take all actions necessary to grant the Administrative Agent
such sole access. At no time shall any Grantor remove any item from a Lock Box
or a Collateral Deposit Account without the Administrative Agent’s prior written
consent. If any Grantor should refuse or neglect to notify any Account Debtor to
forward payments directly to a Lock Box subject to a Lock Box Agreement after
notice from the Administrative Agent, the Administrative Agent shall be entitled
to make such notification directly to such Account Debtor. If notwithstanding
the foregoing instructions, any Grantor receives any proceeds of any
Receivables, such Grantor shall receive such payments as the Administrative
Agent’s trustee, and shall, within one Business Day of receipt thereof, deposit
all cash, checks or other similar payments related to or constituting payments
made in respect of Receivables received by it to a Collateral Deposit Account.
All funds deposited into any Lock Box subject to a Lock Box Agreement or a
Collateral Deposit Account will be swept on a daily basis into a collection
account maintained by Borrowers with the Administrative Agent (the “Collection
Account”). The Administrative Agent shall hold and apply funds received into the
Collection Account as provided by the terms of Section 7.3.
     7.2. Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account or other Deposit Account (other than
Excluded Accounts), or establishing a new Lock Box, each Grantor shall
(a) obtain the Administrative Agent’s consent in writing to the opening of such
Collateral Deposit Account or other Deposit Account or establishing of such Lock
Box, and (b) cause each bank or financial institution in which it seeks to open
(i) a Collateral Deposit Account or other Deposit Account, to enter into a
Deposit Account Control Agreement with the Administrative Agent in order to give
the Administrative Agent Control of such Collateral Deposit Account or other
Deposit Account, or (ii) a Lock Box, to enter into a Lock Box Agreement with the
Administrative Agent in order to give the Administrative Agent Control of the
Lock Box. In the case of Deposit Accounts or Lock Boxes maintained with Lenders,
the terms of such letter shall be subject to the provisions of the Credit
Agreement regarding setoffs.
     7.3. Application of Proceeds; Deficiency. All amounts deposited in the
Collection Account shall be deemed received by the Administrative Agent in
accordance with Section 2.18 of the Credit Agreement and shall, after having
been credited to the Collection Account, be applied (and allocated) by
Administrative Agent in accordance with Section 2.10(b) of the Credit Agreement.
The Administrative Agent shall require all other cash proceeds of the
Collateral, which are not required to be applied to the Obligations pursuant to
Section 2.11 of the Credit Agreement, to be deposited in a special cash
collateral account with the Administrative Agent and held there as security for
the Secured Obligations. No Grantor shall have any control whatsoever over said
cash collateral account. Any such proceeds of the Collateral shall be applied in
the order set forth in Section 2.18 of the Credit Agreement unless a court of
competent jurisdiction shall otherwise direct. The balance, if any, after

20



--------------------------------------------------------------------------------



 



all of the Secured Obligations have been satisfied in full, shall be deposited
by the Administrative Agent into such Grantor’s general operating account with
the Administrative Agent. The Grantors shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Secured Obligations, including any documented attorneys’ fees and other
expenses incurred by Administrative Agent or any Lender to collect such
deficiency.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
     8.2. Limitation on Administrative Agent’s and Lenders’ Duty with Respect to
the Collateral. The Administrative Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Administrative Agent and each
Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Administrative Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of the Administrative Agent
or such Lender, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (i) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or

21



--------------------------------------------------------------------------------



 



disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.
     8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
     8.4. Administrative Agent Performance of Debtor Obligations. Without having
any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4. The
Grantors’ obligation to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.
     8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 4.16, 5.3,
or 8.7 or in Article VII will cause irreparable injury to the Administrative
Agent and the Lenders, that the Administrative Agent and Lenders have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the Lenders to seek and obtain
specific performance of other obligations of the Grantors contained in this
Security Agreement, that the covenants of the Grantors contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against the
Grantors.
     8.6. [Reserved]
     8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of
the Administrative Agent or any Lender to exercise any right or remedy granted
under this Security Agreement shall impair such right or remedy or be construed
to be a waiver of any Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy. No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Secured
Obligations have been paid in full (other than contingent indemnification
obligations for which no claim has been made and Letters of Credit which have
been terminated, cash-collateralized or back-stopped in a manner acceptable to
the Administrative Agent and the Issuing Bank in their sole discretion).

22



--------------------------------------------------------------------------------



 



     8.8. Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Administrative Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Administrative Agent hereunder.
     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
     8.12. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by federal or state authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.
     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (other than contingent indemnification
obligations for which no claim has been made and Letters of Credit which have
been terminated, cash-collateralized or back-stopped in a manner acceptable to
the Administrative Agent and the Issuing Bank in their sole discretion) and no
commitments of the Administrative Agent or the Lenders which would give rise to
any Secured Obligations are outstanding.
     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

23



--------------------------------------------------------------------------------



 



     8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
     8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
     8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     8.19. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the Lenders, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Lender is a party thereto) imposed on, incurred by or asserted
against the Administrative Agent or the Lenders, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Lenders or any Grantor, and any claim for Patent, Trademark or Copyright
infringement); provided that such indemnity shall not, as to any indemnified
party, be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified party.
     8.20. Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

24



--------------------------------------------------------------------------------



 



ARTICLE IX
NOTICES
     9.1. Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent, and deemed received, in accordance with
Section 9.01 of the Credit Agreement.
     9.2. Change in Address for Notices. Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties in accordance with
Section 9.01 of the Credit Agreement.
ARTICLE X
THE ADMINISTRATIVE AGENT
     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed
this Security Agreement as of the date first above written.

            GRANTORS:

DAIRYLAND USA CORPORATION
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer       
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer       
BEL CANTO FOODS, LLC
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer       
THE CHEFS’ WAREHOUSE WEST COAST, LLC
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer       
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            THE CHEFS’ WAREHOUSE, INC.
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer       
CHEFS’ WAREHOUSE PARENT, LLC
      By /s/ Kenneth Clark

          Name: Kenneth Clark            Title: Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Mark Cuccinello         Name:   Mark Cuccinello        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



Exhibit A
Grantor Information

                              I. Name of
Grantor   II.
Jurisdiction
of
Organization   III. Type of
Entity   IV.
Organizational
Identification
No.   V. FEIN   VI. Places of
Business   VI. Mailing
Address and Chief
Executive Office
Dairyland USA Corporation
  New York   Corporation     N/A     13-3286147   1300 Viele Avenue and 1301
Ryawa Avenue, Bronx, New York 10474   100 East Ridge Road, Ridgefield, CT 06877
 
                           
 
                      240 Food Center Drive, Bronx, New York 10474    
 
                           
 
                      700 Plaza Drive, Secaucus, New Jersey 07094    
 
                           
Bel Canto Foods, LLC
  New York   Limited Liability Company     N/A     11-3568623   1300 Viele
Avenue, Bronx, New York 10474   100 East Ridge Road, Ridgefield, CT 06877
 
                           
The Chefs’ Warehouse Mid-Atlantic, LLC
  Delaware   Limited Liability Company     3307428     13-4166347   7477
Candlewood
Road, Hanover, Maryland 21076   100 East Ridge Road, Ridgefield, CT 06877
 
                           
The Chefs’ Warehouse West Coast, LLC
  Delaware   Limited Liability Company     3943578     20-2591398   3595 E.
Patrick Lane, Las Vegas, NV 89120   100 East Ridge Road, Ridgefield, CT 06877
 
                           
 
                      16633 E. Gale Avenue, City of Industry, CA 91748    
 
                           
 
                      31177 Wiegman Road, Hayward, CA 94544    

 



--------------------------------------------------------------------------------



 



                              I. Name of
Grantor   II.
Jurisdiction
of
Organization   III. Type of
Entity   IV.
Organizational
Identification
No.   V. FEIN   VI. Places of
Business   VI. Mailing
Address and Chief
Executive Office
The Chefs’ Warehouse, Inc.
  Delaware   Corporation     3987325     20-3031526   100 East Ridge Road,
Ridgefield, CT 06877   100 East Ridge Road, Ridgefield, CT 06877
 
                           
The Chefs’ Warehouse of Florida, LLC
  Delaware   Limited Liability Company     4830008     27-2714849   3595 E.
Patrick Lane, Las Vegas, NV 89120   100 East Ridge Road, Ridgefield, CT 06877
 
                           
Chefs’ Warehouse Parent, LLC
  Delaware   Limited Liability Company     4884114     27-3682938   100 East
Ridge Road, Ridgefield, CT 06877   100 East Ridge Road, Ridgefield, CT 06877
 
                           

VII. Locations of Collateral
(a) Properties Owned by the Grantors: None.
(b) Properties Leased by the Grantors:

          Grantor   Locations of Collateral   Landlord Dairyland USA Corporation
     
 
  1300 Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474   The Chefs’
Warehouse Leasing Co., LLC
 
       
 
  240 Food Center Drive, Bronx, New York 10474   The City of New York leases to
A.L. Bazzini Co., Inc.; A.L. Bazzini Co., Inc. subleases to Dairyland USA
Corporation
 
       
 
  700 Plaza Drive, Secaucus, New Jersey 07094   Harmon Meadow Plaza, Inc. (lease
agreement)
 
        Bel Canto Foods      
 
  1300 Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474   The Chefs’
Warehouse Leasing Co., LLC (sublease agreement)
 
       
 
  240 Food Center Drive, Bronx, New York 10474   The City of New York leases to
A.L. Bazzini Co., Inc.; A.L. Bazzini Co., Inc. subleases to Dairyland USA
Corporation
 
       
 
  700 Plaza Drive, Secaucus, New Jersey 07094   Harmon Meadow Plaza, Inc. (lease
agreement)
 
        The Chefs’ Warehouse Mid-Atlantic, LLC      
 
  7477 Candlewood Road, Hanover, Maryland 21076   Candlewood Road Property, LLC
(lease agreement)
 
        The Chefs’ Warehouse West Coast, LLC      
 
  1633 E. Gale Avenue, City of Industry, CA 91748   LBA Realty, LLC (lease
agreement)
 
       
 
  3595 E. Patrick Land, Las Vegas, NV 89120   KTR LV IV LLC (assignment of a
lease agreement)

 



--------------------------------------------------------------------------------



 



          Grantor   Locations of Collateral   Landlord
 
  3117 Wiegman Road, Hayward, CA 94544   EastGroup Properties L.P. (lease
agreement)
 
        The Chefs’ Warehouse Florida, LLC    
 
       
 
  3535 NW 60th Street, Miami, FL 33142   Two Ho Management, Inc. (lease
agreement)

 

(c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements: None.

 



--------------------------------------------------------------------------------



 



VIII. Information Required by Section 3.6:

      Grantor   Trade Names/Names Used in Past Five Years
Dairyland USA Corporation
 
•   The Chefs’ Warehouse
 
   
 
 
•   Winters Seafoods
 
   
 
 
•   Dairyland
 
   
 
 
•   Dairyland USA
 
   
The Chefs’ Warehouse Mid-Atlantic, LLC
 
•   The Chefs’ Warehouse, LLC
 
   
The Chefs’ Warehouse, Inc.
 
•   Chefs’ Warehouse Holdings, LLC
 
   
Bel Canto Foods, LLC
 
•   Bel Canto Food
 
   
 
 
•   Bel Canto Foods
 
   
 
 
•   Bel Canto

 



--------------------------------------------------------------------------------



 



Exhibit B
Deposit Accounts

                                          COLLATERAL                     DEPOSIT
        ACCOUNT           ACCOUNT GRANTOR   BANK   NUMBER   TYPE   PURPOSE  
[YES/NO]
Dairyland USA
Corporation
  JP Morgan Chase
Bank Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Credit Card   Collections/
Disbursements   YES
 
                   
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Operating   Collections/
Disbursements   NO
 
                   
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Operating   Collections/
Disbursements   NO
 
                   
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Operating   Collections/
Disbursements   NO
 
                   
The Chefs’ Warehouse
  JP Morgan Chase Bank   [*CONFIDENTIAL*]   Operating   Disbursements   NO

 



--------------------------------------------------------------------------------



 



                                          COLLATERAL                     DEPOSIT
        ACCOUNT           ACCOUNT GRANTOR   BANK   NUMBER   TYPE   PURPOSE  
[YES/NO]
West Coast, LLC
  Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President              
 
                   
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements   NO
 
                   
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements   NO  
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements   NO

 



--------------------------------------------------------------------------------



 



                                          COLLATERAL                     DEPOSIT
        ACCOUNT           ACCOUNT GRANTOR   BANK   NUMBER   TYPE   PURPOSE  
[YES/NO]
The Chefs’ Warehouse West Coast, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Controlled
Disbursement
Account   Disbursements   NO
 
                   
The Chefs’ Warehouse West Coast, LLC
  Bank of America Puente Hills
1605 S. Azusa Ave
Hacienda Heights CA 91745   [*CONFIDENTIAL*]   DDA   Driver Cash Collections
/Petty
Cash Disbursements   NO
 
                   
The Chefs’ Warehouse, Inc.
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Collections/
Disbursements   Account not used and is to be closed.   NO
 
                   
Dairyland USA
Corporation
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Lockbox   For New York and Tri State Area
Collections   YES
 
                   
Bel Canto Foods, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice
President   [*CONFIDENTIAL*]   Lockbox   For New York and Tri State Area
Collections   YES

 



--------------------------------------------------------------------------------



 



                                          COLLATERAL                     DEPOSIT
        ACCOUNT           ACCOUNT GRANTOR   BANK   NUMBER   TYPE   PURPOSE  
[YES/NO]
The Chefs’ Warehouse Mid-Atlantic, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Lockbox   For Maryland and Surrounding Area
Collections   YES
 
                   
The Chefs’ Warehouse West Coast, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Lockbox   For West Coast
Collections   YES
 
                   
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Lockbox   For Florida Area
Collections   YES
 
                   
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Operating   Collections/Disbursements   NO

 



--------------------------------------------------------------------------------



 



                                          COLLATERAL                     DEPOSIT
        ACCOUNT           ACCOUNT GRANTOR   BANK   NUMBER   TYPE   PURPOSE  
[YES/NO]
The Chefs’ Warehouse of Florida, LLC
  JP Morgan Chase Bank
Corporate Park
Drive, 2nd Floor
White Plains, NY
10604
Attn: Lisa Crowley,
Vice President   [*CONFIDENTIAL*]   Control
Disbursement   Disbursements   NO

 



--------------------------------------------------------------------------------



 



Exhibit C
Letter of Credit Rights and Chattel Paper
None.

 



--------------------------------------------------------------------------------



 



Exhibit D
Patents, Trademarks, Copyrights
Patents and Patent Applications
None
Copyright Applications and Registrations
None
Trademark Applications and Registrations

                  Trademark   Database   Status   Reg. No./Date   Owner
BELARIA
  U.S. Federal   Registered   1508403
11-OCT-1988   BEL CANTO FOODS LLC
 
               
ST. LUC
  U.S. Federal   Registered   3491990
26-AUG-2008   BEL CANTO FOODS LLC
 
               
ST. LUC
  U.S. Federal   Registered   2438333
27-MAR-2001   BEL CANTO FOODS LLC
 
               
PIER FRANCO
  U.S. Federal   Registered   2016132
12-NOV-1996   BEL CANTO FOODS, LLC
 
               
GRAND RESERVE
  U.S. Federal   Registered   1407847
02-SEP-1986   DAIRYLAND USA CORPORATION
 
               
PATISSE
  U.S. Federal   Registered   3541721
02-DEC-2008   DAIRYLAND USA CORPORATION
 
               
PATISSE FINE PASTRY
INGREDIENTS
  U.S. Federal   Registered   3697104
13-OCT-2009   DAIRYLAND USA CORPORATION
 
               
THE CHEFS’ WAREHOUSE
  U.S. Federal   Registered   3539456
02-DEC-2008   DAIRYLAND USA CORPORATION
 
               
ZOCOCAO
  U.S. Federal   Registered   3206633
06-FEB-2007   DAIRYLAND USA CORPORATION
 
               
ZOCOCAO
  U.S. Federal   Registered   3002843
27-SEP-2005   DAIRYLAND USA CORPORATION
 
               
SPOLETO
  U.S. Federal   Registered   2452543
22-MAY-2001   DAIRYLAND, USA CORPORATION

 



--------------------------------------------------------------------------------



 



Exhibit E
Filing Requirements
None.

 



--------------------------------------------------------------------------------



 



Exhibit F
Fixtures
A.
I. Address: 1300 Viele Avenue and 1301 Ryawa Avenue, Bronx, New York 10474.
Bronx County.
II. Name and Address of Owner of Property: The Chefs’ Warehouse Leasing Co.,
LLC, 1300 Viele Avenue, Bronx, NY 10474.
B.
I. Address: 240 Food Center Drive, Bronx, New York 10474.
II. Name and Address of Owner of Property: The City of New York, 200 Food Center
Drive, Bronx, New York 10474
C.
I. Address: 700 Plaza Drive, Secaucus, New Jersey 07094.
II. Name and Address of Owner of Property: Harmon Meadow Plaza, Inc., 400 Plaza
Drive, P.O. Box 1515, Secaucus, NJ 07096-1515.
D.
I. Address: 7477 Candlewood Road, Hanover, Maryland 21076.
II. Name and Address of Owner of Property: Candlewood Road Property, LLC, c/o
Dairyland USA Corporation, 1300 Viele Avenue, Bronx, NY 10474.
E.
I. Address: 3595 E. Patrick Lane, Las Vegas, NV 89120.
II. Name and Address of Owner of Property: KTR LV IV LLC, c/o KTR Capital
Partners, LLC, Five Tower Bridge, 300 Barr Harbor Drive, Suite 150,
Conshohocken, PA 19428.
F.
I. Address: 16633 E. Gale Avenue, City of Industry, CA 91748.
II. Name and Address of Owner of Property: Gale Julian, LLC, c/o Kennedy
Associates Real Estate Counsel, Inc., 1215 Fourth Avenue, Suite 2400, Seattle,
Washington 98161.
G.
I. Address: 31177 Wiegman Road, Hayward, CA 94544.
II. Name and Address of Owner of Property: EastGroup Properties, L.P., c/o WP
Investments, 2101 Woodside Road, Woodside, CA 94062.

 



--------------------------------------------------------------------------------



 



Exhibit G
List of Pledged Collateral, Securities and Other Investment Property

STOCKS

                                              Percentage of   Name of      
Certificate   Number of       Outstanding   Grantor   Issuer   Number(s)  
Shares   Class of Stock   Shares  
The Chefs’
  Dairyland USA Corporation   26   100   Common     100 %
Warehouse, Inc.
                     

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                              Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest  
The Chefs’ Warehouse, Inc.
  Chefs’ Warehouse Parent, LLC   LLC Interests     100 %
 
               
Dairyland USA Corporation
  Bel Canto Foods, LLC   LLC Interests     100 %
 
               
Chefs’ Warehouse Parent, LLC
  The Chefs’ Warehouse West Coast, LLC   LLC Interests     100 %
 
               
Chefs’ Warehouse Parent, LLC
  The Chefs’ Warehouse of Florida, LLC   LLC Interests     100 %
 
               
Chefs’ Warehouse Parent, LLC
  The Chefs’ Warehouse Mid-Atlantic, LLC   LLC Interests     100 %

 



--------------------------------------------------------------------------------



 



Exhibit H
Filing Offices

      Grantor   Filing Office
Dairyland USA Corporation
  New York Department of State
 
   
Bel Canto Foods, LLC
  New York Department of State
 
   
The Chefs’ Warehouse Mid-Atlantic, LLC
  Delaware Secretary of State
 
   
The Chefs’ Warehouse West Coast, LLC
  Delaware Secretary of State
 
   
The Chefs’ Warehouse, Inc.
  Delaware Secretary of State
 
   
The Chefs’ Warehouse of Florida, LLC
  Delaware Secretary of State
 
   
Chefs’ Warehouse Parent, LLC
  Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT
This Amendment, dated ________________, ___ is delivered pursuant to Section 4.4
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated August 2, 2011, between the
undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent (as amended or modified from time to time, the “Security
Agreement”) and that the Collateral listed on Schedule I to this Amendment shall
be and become a part of the Collateral referred to in said Security Agreement
and shall secure all Secured Obligations referred to in the Security Agreement.

                        By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO AMENDMENT

STOCKS

                                          Percentage of Name of      
Certificate   Number of       Outstanding Grantor   Issuer   Number(s)   Shares
  Class of Stock   Shares                      

BONDS

                      Name of                     Grantor   Issuer   Number  
Face Amount   Coupon Rate   Maturity                      

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity                      

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest              

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

                          Case Number; Name of             Court where Case was
Name of Grantor   Description of Claim   Parties   Filed              

 



--------------------------------------------------------------------------------



 



Exhibit J

Assigned Contracts
None.

 



--------------------------------------------------------------------------------



 



Exhibit K

Commercial Tort Claims
None.

 